          Case 1:21-cr-00024-NONE-SKO Document 20 Filed 02/09/21 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH BARTON
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:21-CR-00024-NONE-SKO

12                                Plaintiff,              STIPULATION BETWEEN THE PARTIES
                                                          REGARDING PROTECTED INFORMATION
13                          v.

14   MARQUIS ASAAD HOOPER and
     NATASHA RENEE CHALK
15
                                  Defendants.
16

17

18
            WHEREAS, the discovery in this case contains a large amount of personal information including
19
     but not limited to, confidential communications between members of the Navy, numerous individuals’
20
     personal identifying information—including names, addresses, social security numbers, and phone
21
     numbers—, various individuals’ financial information including bank statements, and other nonpublic
22
     documents (“Protected Information”); and
23
            WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
24

25 unauthorized disclosure or dissemination of this information to anyone not a party to the court

26 proceedings in this matter;
27          The parties agree that entry of a stipulated protective order is appropriate.

28


      STIPULATION                                         1
30
           Case 1:21-cr-00024-NONE-SKO Document 20 Filed 02/09/21 Page 2 of 3

 1          THEREFORE, defendants MARQUIS ASAAD HOOPER and NATASHA RENEE CHALK, by

 2 and through their counsels of record (“Defense Counsels”), and plaintiff the UNITED STATES, by and

 3 through its counsel of record, hereby agree and stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of
 5
     Criminal Procedure, and its general supervisory authority.
 6
            2.      This Order pertains to all discovery provided to or made available to either Defense
 7
     Counsel as part of discovery in this case (hereafter, collectively known as “the discovery”).
 8
            3.      By signing this Stipulation, each Defense Counsel agrees not to share any documents that
 9
     contain Protected Information with anyone other than Defense Counsel and designated defense
10
     investigators and support staff. Each Defense Counsel may permit the defendant to view unredacted
11
     documents in the presence of their attorneys, defense investigators, and support staff. The parties agree
12
     that each Defense Counsel, defense investigators, and support staff shall not allow the defendants to
13
     copy Protected Information contained in the discovery. The parties agree that each Defense Counsel,
14
     defense investigators, and support staff may provide the defendants with copies of documents from
15
     which Protected Information has been redacted.
16
            4.      The discovery and information therein may be used only in connection with the litigation
17
     of this case and for no other purpose. The discovery is now and will forever remain the property of the
18
     Government. Each Defense Counsel will return the discovery to the Government or certify that it has
19
     been destroyed at the conclusion of the case.
20
            5.      Each Defense Counsel will store the discovery in a secure place and will use reasonable
21
     care to ensure that it is not disclosed to third persons in violation of this agreement.
22
            6.      Each Defense Counsel shall be responsible for advising the defendant, as well as each
23
     Defense Counsel’s employees, other members of the defense team, and defense witnesses, of the
24
     contents of this Stipulation and Order.
25

26
27

28


      STIPULATION                                          2
30
          Case 1:21-cr-00024-NONE-SKO Document 20 Filed 02/09/21 Page 3 of 3

 1          7.      In the event that either defendant substitutes counsel, that defendant’s Defense Counsel

 2 agrees to withhold discovery from any new counsel unless and until substituted counsel agrees also to be

 3 bound by this Stipulation and Order.

 4          IT IS SO STIPULATED.

 5

 6 DATED: February 8, 2021

 7

 8                                                       /s/ Michael McKneely
                                                         MICHAEL MCKNEELY
 9                                                       COUNSEL FOR MARQUIS ASAAD HOOPER
10

11
                                                         /s/ Benjaim Gerson_________
12                                                       BENJAMIN GERSON
                                                         COUNSEL FOR NATASHA RENEE CHALK
13

14

15                                                       /s/ Vincente A. Tennerelli_____
                                                         VINCENTE A. TENNERELLI
16                                                       COUNSEL FOR UNITED STATES
17

18                                                ORDER

19

20

21 IT IS SO ORDERED.

22 Dated:        February 9, 2021                                /s/   Sheila K. Oberto            .
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28


      STIPULATION                                        3
30
